Matter of Zigenfus v Town of Cohocton Town Bd. (2022 NY Slip Op 07423)





Matter of Zigenfus v Town of Cohocton Town Bd.


2022 NY Slip Op 07423


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: SMITH, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (644/22) CA 21-01520.

[*1]IN THE MATTER OF CHAD ZIGENFUS, BERTON CANDEE, STEVE TRUDEAND HANS DAATSELAAR, PETITIONERS-APPELLANTS, 
vTOWN OF COHOCTON TOWN BOARD AND BARON WINDS, LLC, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.